IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

BENJAMIN AARON STREET,                NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-5452

HEATHER MARY STREET,

      Appellee.


_____________________________/

Opinion filed September 8, 2016.

An appeal from the Circuit Court for Okaloosa County.
Michael Flowers, Judge.

David A. Carroll, Pensacola, for Appellant.

David J. Oberliesen of Oberliesen Law Firm, P.A., Fort Walton Beach, and Tonya
Holman, Shalimar, for Appellee.




PER CURIAM.

      The former husband raises four issues in this appeal from a final order denying

his supplemental petition to modify the parties’ final judgment of dissolution of

marriage. We affirm Issues I and II without comment. In Issue III, the former

husband argues, and the former wife concedes, that the final order erroneously
reflected a time sharing split of 36% - 64% when the parties’ time sharing split was

actually 40% - 60%. We reverse the portions of the final order reflecting this

scrivener’s error and remand for recalculation of the former husband’s child support

payment to reflect the appropriate time sharing split.

      On remand, the trial court should also reconsider the attorney fee award below

as the record on appeal does not demonstrate that factors beyond the former

husband’s ability to pay were considered. See § 61.16, Fla. Stat. (2015) (providing

for fees upon consideration of the financial resources of both parties); Glasgow v.

Wolfe, 878 So. 2d 483, 484 (Fla. 1st DCA 2004) (remanding for the trial court to

make specific factual findings to support and explain its ruling on a motion for

attorney’s fees under section 61.16).

      AFFIRMED in part, REVERSED in part, and REMANDED.

ROBERTS, C.J. ,ROWE and MAKAR, JJ., CONCUR.




                                          2